PER CURIAM.
We have for review Bain v. State, 650 So.2d 83 (Fla. 4th DCA 1995), in which the *1216district court addressed the same question we recently answered in State v. Hamilton, 20 Fla.L.Weekly S465, 660 So.2d 1038 (Fla. Sept. 14, 1995). We have jurisdiction. Art. V, § 8(b)(3), Fla. Const.
In accordance with our decision in Hamilton, we approve the decision of the district court in this case.1
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING WELLS and ANSTEAD, JJ., concur.

. Because of our resolution of this issue we decline to address the other issues raised on review.